

116 HR 9041 IH: National Emergencies Reform Act
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9041IN THE HOUSE OF REPRESENTATIVESDecember 21, 2020Mr. Amash introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Foreign Affairs, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Emergencies Act to provide for a sunset of a national emergency declared by the President 2 days after the declaration unless Congress enacts a joint resolution affirming such declaration and the emergency powers approved for use by the President, and for other purposes.1.Short titleThis Act may be cited as the National Emergencies Reform Act.2.Sunset for national emergencies without congressional approval(a)In generalSection 202 of the National Emergencies Act (50 U.S.C. 1622) is amended—(1)by striking subsection (a) and inserting the following: (a)Any national emergency declared by the President in accordance with this title shall terminate if—(1)there has not been enacted into law a joint resolution affirming the declaration of such emergency, including the specific emergency powers approved with respect to such emergency, before the expiration of the 48-hour period which begins on the first day which occurs after such national emergency is declared and on which both houses of Congress are in session (including in a pro forma session);(2)there is enacted into law a joint resolution terminating the emergency; or(3)the President issues a proclamation terminating the emergency.;(2)by striking subsection (b) and inserting the following:(b)(1)The date on which a national emergency is terminated pursuant to subsection (a) shall be the first occurrence of any of the following dates:(A)The last date of the period described in subsection (a)(1).(B)The date specified in any joint resolution referred to in subsection (a)(2).(C)The date specified in a proclamation by the President terminating the emergency as provided in subsection (a)(3).(2)Effective on the date of the termination of a national emergency under paragraph (1)—(A)any amounts reprogrammed or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated;(B)any contracts entered into under any provision of law for construction relating to the emergency shall be terminated unless construction commenced under the contract before that date; and(C)any powers or authorities exercised by reason of said emergency shall cease to be exercised after that date, except that a termination shall not affect—(i)any action taken or proceeding pending not finally concluded or determined on such date;(ii)any action or proceeding based on any act committed prior to such date; or(iii)any rights or duties that matured or penalties that were incurred prior to such date.;(3)in subsection (c)—(A)in paragraph (1) by inserting or affirm after terminate; and(B)in paragraph (5) by striking , subsection (b) of this section,; and (4)by striking subsection (d) and inserting the following: (d)A national emergency declared by the President under section 201, affirmed by a joint resolution under subsection (a)(1), and not otherwise previously terminated, shall terminate on the date that is 60 days after the President transmitted to Congress the proclamation declaring the emergency under section 201(a) or Congress affirms a previous renewal pursuant to this subsection, unless—(1)the President publishes in the Federal Register and transmits to Congress an Executive order renewing the emergency; and(2)there is enacted into law a joint resolution affirming the renewal of the declaration, according to the requirements of subsection (c), before the termination of the emergency or previous renewal of the emergency..(b)Application to national emergencies previously declaredA national emergency declared under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.) before the date of the enactment of this Act shall be unaffected by the amendments made by this Act except that such emergencies shall terminate on the date that is 60 days after such date of enactment unless the emergency is renewed under section 201(d) of the National Emergencies Act, as amended by this Act.